t c memo united_states tax_court richard m brockman petitioner v commissioner of internal revenue respondent docket no filed date richard m brockman pro_se jeremy l mcpherson for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioner’s income_tax the issues remaining for our consideration are whether petitioner’s place of employment was temporary so as to entitle him to deduct travel_expenses and if petitioner’s employment location was temporary whether he adequately substantiated his travel_expenses - - findings_of_fact petitioner resided in california at the time his petition was filed he timely filed his federal_income_tax return form_1040 u s individual_income_tax_return on which he reported wage income of dollar_figure during petitioner was employed as an automobile salesman from february through the middle of date petitioner worked at concord honda in concord california concord from the middle of date through date petitioner worked at honda of serramonte in colma california colma petitioner’s residence at all pertinent times during was in pleasant hill california petitioner had difficulty working with the general manager at concord and he approached the personnel manager with his problem the personnel manager advised petitioner that the concord general manager would soon be leaving the concord location the personnel manager offered to transfer petitioner to the colma dealership until the troublesome general manager left concord the concord dealership was only a few miles from petitioner’s pleasant hill residence whereas the colma dealership is approximately miles from petitioner’s residence petitioner made round trips to the colma location ' the parties’ stipulation of facts is incorporated by this reference approximately months after petitioner agreed to transfer to the colma location the concord general manager left petitioner then sought to return to concord and he was not permitted to do so after petitioner was transferred to colma he incurred medical bills which he submitted for reimbursement his claim was denied because the concord personnel manager had stopped petitioner’s health benefits after he transferred to the colma location petitioner pressed the matter with the personnel manager and he recouped his medical expenditures after the incident involving the medical_expenses petitioner was not permitted to return to the concord location and he stopped working for the automobile dealership petitioner did not itemize his personal deductions and instead claimed a standard_deduction on his return on petitioner’s schedule c itemized_deductions he claimed an dollar_figure loss which comprised the following expense items expense items amount car and truck dollar_figure depreciation and sec_179 big_number legal and professional meals and entertainment dollar_figure le sec_50 percent dollar_figure utilities other expenses isp fees office supplie sec_59 total expenses big_number q4e- petitioner did not report any income on his schedule c petitioner indicated on his schedule c that his principal business or profession was online publishing petitioner calculated the dollar_figure in car expenses by multiplying the big_number claimed business miles by dollar_figure5 per mile equals dollar_figure to which he added an amount for parking and tolls respondent determined that petitioner failed to report dollar_figure of nonemployee compensation income but now agrees that petitioner properly included said amount as part of his reported wages of dollar_figure opinion generally taxpayers are not allowed to deduct the daily cost of commuting to and from work as such expense is considered to be personal and nondeductible 326_us_465 sec_1_162-2 income_tax regs one exception from that general_rule involves situations where the transportation is to and from a temporary_work_location see revrul_90_23 1990_1_cb_28 as amplified and clarified by revrul_94_47 1994_2_cb_18 as modified by revrul_99_7 1999_1_cb_361 under the above-cited revenue rulings taxpayers are permitted deductions for daily transportation_expenses incurred in going between a taxpayer’s residence and a temporary work - location outside the metropolitan area where the taxpayer normally lives and works petitioner lived in pleasant hill california and until a change in his work location worked in nearby concord california his new work location in colma california was outside of the metropolitan area of his residence and his concord work location respondent contends that petitioner has not shown that his position at colma was temporary respondent alternatively contends that if petitioner’s position is found to be temporary that petitioner has not sufficiently substantiated his mileage petitioner’s transfer to the colma location was temporary in nature petitioner was unable to work with the general manager at his concord work location the companywide personnel manager advised petitioner that the concord general manager would be leaving soon and that petitioner could temporarily work at the colma dealership until the general manager left the colma location presented a substantial daily commute for petitioner it was expected that petitioner would work at the colma location for a few months and then return to concord petitioner worked at the colma location for months until the concord general manager left the concord location petitioner was not allowed to return to the concord location and terminated his employment petitioner’s situation is similar to those described in mazzotta v commissioner tcmemo_1971_227 in that case a -- - school teacher was having difficulty negotiating an acceptable employment contract and he found a 1-year position in another state the taxpayer in mazzotta was found to be temporarily employed away from his home district until the difficulty was resolved see also massey v commissioner tcmemo_1984_210 taylor v commissioner tcmemo_1980_376 rolbin v commissioner tcmemo_1970_186 we accordingly hold that petitioner’s position at colma was temporary see revrul_99_ 1999_1_cb_361 next we must consider whether petitioner adequately substantiated his claimed travel_expenses from the concord area to the colma location during the 4-month period petitioner prepared a calendar on which he identified each of his work days during the 4-month period that he commuted between concord and colma the situation is quite rudimentary in that petitioner generally worked days per week based on his records we find that petitioner traveled to the colma location times at miles per round trip petitioner’s total mileage attributable to travel to his temporary position was big_number applying the established dollar_figure5 per mile rate petitioner’s deduction attributable to his temporary position would be dollar_figure we find petitioner’s records sufficient to establish his entitlement to a dollar_figure deduction we note however that the dollar_figure - would be an itemized_deduction and is less than the dollar_figure standard_deduction claimed on petitioner’s return ’ finally although petitioner in connection with an alleged online publishing activity claimed additional mileage and other expenses on his schedule c he did not substantiate any of those amounts or show that he was in a trade_or_business other than his employment as a car salesman accordingly we hold that petitioner is not entitled to any of the remaining travel or other items claimed on his schedule c to reflect the foregoing decision will be entered under rule we leave the question of whether petitioner would benefit by claiming this itemized_deduction as opposed to a standard_deduction to the parties’ computation under rule
